UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-7509



HARRY DARNELL SIMMS,

                                             Petitioner - Appellant,

         versus

RICKIE HARRISON, Warden; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. David C. Norton, District Judge.
(CA-94-2126-3-18BC)


Submitted:   April 30, 1996                   Decided:   May 24, 1996


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Harry Darnell Simms, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 28 U.S.C. § 2254 (1988) motion alleging ineffective assistance

of counsel. Specifically, Appellant alleged before the district

court that his attorney was ineffective for four reasons: (1) fail-

ure to investigate the possibility that a search violated the
Fourth Amendment due to a lack of probable cause; (2) failure to

investigate the possibility that a search violated the Fourth

Amendment due to the fact that the police failed to serve him with

a search warrant; (2) failure to request a preliminary hearing; and
(3) failure to challenge the validity of his arrest as not sup-

ported by probable cause.

     Our review of the record discloses that allegations (2), (3),

and (4) were not presented to the South Carolina Supreme Court in

Appellant's appeal from the denial of his post-conviction relief

application. Accordingly, they are not properly exhausted. Were
Appellant to attempt presentation of those claims to the state

supreme court now, however, he would be barred by South Carolina

law. S.C. Code Ann. § 17-27-90 (Law. Co-op. 1985). Appellant has

shown no cause for lifting this bar and accordingly we dismiss

these claims as barred. See Kornahrens v. Evatt, 66 F.3d 1350, 1357
(4th Cir. 1995), petition for cert. filed, ___ U.S.L.W. ___ (U.S.

Feb. 27, 1996) (No. 95-8094).

     Regarding Appellant's remaining allegation of ineffectiveness,

we have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

                                2
reversible error. Accordingly, we dismiss this claim on the reason-

ing of the district court. Simms v. Harrison, No. CA-94-2126-3-18BC
(D.S.C. Aug. 28, 1995). Having thus disposed of each allegation, we

deny a certificate of probable cause to appeal and dismiss. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                3